Barrett, J. (concurring):
I concur with Mr. Justice Rumsey in this case. In the removal of obstructions and incumbrances from the highway, as required by law, the municipal corporation performs something more than a police or governmental function. The city is liable for damages resulting from its failure .to remove such' obstructions or incumbrances. It follows that in doing what is thus- required to avoid direct corporate liability, the city essentially acts for its own corporate benefit, and the persons to whom it intrusts the duty become its' agents. The city is, in this view, clearly liable civilly for the acts of these agents, clone by them within the scope of their authority.
The question in the present case,' therefore, is whether the seizure of the bag in question, and the force used to obtain it, were within the scope of the agents’ authority. It will be observed that the complaint was dismissed upon the pleadings and upon the plaintiff’s opening. How, in the 9th paragraph of the complaint, it is dis-. tinctly averred that all the acts done by these agents, of which the plaintiff complains, were so done in the transaction of the defendant’s business and in furtherance of its orders.' It is also averred that these acts were done while the agents were actually engaged in seizing and removing the incumbrances in question. The plaintiff’s counsel claimed in his opening that these agents acted upon the *247belief, reasonably caused by the surrounding facts and circumstances, that the leather bag.which the plaintiff had in his hand, and which they attempted to take from him, was a part of the mass of goods which constituted the incumbrances, and which they were directed to seize and remove. This was further emphasized by the counsel’s further statement that there was “ some evidence in his case ” which he thought would satisfy the jury that these men believed that the plaintiff had taken and was going away with one of the very bags which they had already seized. All this, he said, transpired directly in front of the basement where the agents were operating, and where the horse and wagon belonging to the bureau of incumbrances stood awaiting their action.
Upon this state of facts it seems to me quite clear that the plaintiff should have been permitted to put in his evidence. There was nothing, either in the complaint or opening, to conclude him absolutely upon any material question in the case. He might have shown that the tortious acts of the defendant’s agents were committed in the corporate business, and were within the scope of their authority. The case presented by this complaint and opening was not necessarily that of a wanton seizure from a passing citizen of a bag which he happened to be carrying, upon the wholly unfounded assumption that it was a part of some neighboring -incumbrance. The plaintiff was ready, and in substance offered, to prove that the defendant’s agents had reasonable cause to and did believe that the bag in question was part of the incumbrances which at that very moment they were in pursuit of, and that the plaintiff was seeking .to frustrate them in the performance of their immediate- duty.
The learned trial justice did not consider the latter question. He nonsuited the plaintiff primarily upon the ground that the men were not acting as the defendant’s agents, but as independent public officers performing police or governmental duty. Had he treated these men as corporate agents he would doubtless have permitted the plaintiff at least to make the attempt to prove that they were acting within the scope of their authority/ -For these reasons, as well as for those given by Mr. -Justice Rumsey, I agree to the reversal.
Judgment reversed, new trial ordered, costs to appellant to abide event.